Citation Nr: 0700206	
Decision Date: 01/04/07    Archive Date: 01/17/07	

DOCKET NO.  04-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability, to include arthritis and chondromalacia.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1978 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  All relevant evidence available for an equitable 
disposition of the claim on appeal has been obtained to the 
extent possible.

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's right knee disability existed prior to entrance 
onto active service and was not aggravated by his several 
months of active service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness at induction has been 
rebutted.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 
(July 16, 2003).

2.  A right knee disability, to include arthritis and 
chondromalacia, was not incurred in or aggravated by the 
veteran's active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, following receipt of a sufficient or substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In May 2003 the veteran was informed of VA's responsibilities 
to notify and assist him in his claim.  He was told what he 
needed to do to help VA get the evidence.  In a July 2006 
communication he was again told what evidence was needed to 
grant his claim, what VA was doing to get the evidence, and 
what he himself could do to help VA get the necessary 
evidence.  He was specifically told that if he had any 
evidence in his possession that pertained to the claim, he 
was to send it to VA.  Further, in a supplemental statement 
of the case dated in September 2006, he was told how VA 
determined the disability rating to be assigned and how VA 
would determine the effective date, should the claim be 
granted.

The Board finds that the aforementioned satisfies the 
statutory and regulatory requirements that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist the veteran, the case was 
remanded by the Board in June 2006 in order that the veteran 
might be accorded a video conference hearing before a 
Veterans Law Judge of the Board.  This was scheduled for the 
veteran in November 2006, but for whatever reason he failed 
to appear.  The Board does not know what more it can do to 
assist him in developing his claim.  Thus, the Board finds 
that all necessary development of the claim has been 
accomplished to the extent possible.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.

Pertinent Legal Criteria.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury sustained or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury incurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resultant chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"only such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.104(b), and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute an aggravation of such 
conditions."  Id. at (b) (1). 

The law further provides that the burden to show no 
aggravation of a preexisting disease or disorder during 
service is an onerous one that lies with the Government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA's 
General Counsel determined that the VA must show by clear and 
unmistakable evidence that there was a preexisting disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel of 
VA.  38 U.S.C.A. § 7104(b).

Also pertinent is the decision of the US Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in 
which the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability was summarized:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  The Government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the preexisting 
condition."  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the Government fails to rebut the presumption of 
soundness under Section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for the disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case Section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under Section 1153 arises, the 
burden shifts to the Government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under Section 1153 arises, the burden shifts to the 
Government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153; see also 
38 C.F.R. § 3.306, Jensen, 19 F.3d at 1417.

In general, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2006).

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but it does not have to discuss 
each piece of evidence.)

The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows or fails to show on the 
claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not separately 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran.)

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the veteran's claim.

The Board has carefully reviewed the evidence of record and 
finds that the veteran's left knee disability clearly and 
unmistakably existed prior to entrance onto active service.  
The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

A private hospital record dated in 1977 indicates that the 
veteran fell on cement and injured his left knee.  He 
received sutures for a laceration of the left knee.

In service, the veteran was seen in a medical clinic in June 
1978 complaining of left knee pain of two days' duration.  He 
stated he had had trauma to the knee about two years 
previously.  This was referred to again at the time of an 
August 1978 visit to rule out a meniscal tear.  The veteran 
stated he had sustained a twisting injury to the left knee 
two years previously when he slipped on ice and fell on a 
stick.  He recalled that his physician at the time advised 
him that there was possible cartilage damage.  Thus, the 
veteran conceded that he had problems with his left knee 
prior to service.  As such, this constitutes clear and 
unmistakable evidence that the disability preexisted service.  

Nevertheless, the Board must also consider whether there was 
clear and unmistakable evidence that the knee disorder was 
not aggravated by service.

Because of problems with the left knee during service, the 
veteran was deemed not physically qualified for service.  
Medical board proceedings completed in October 1978 for 
discharge purposes resulted in a finding that the veteran had 
post-traumatic arthritis of the left knee that existed prior 
to service and had not been aggravated therein.

The post service medical evidence of record is without 
reference to a showing of aggravation of the preexisting left 
knee disability during the veteran's active service.  The 
medical board proceeding during service was based on 
contemporaneous examination as well as review of the medical 
history up to that time.  Therefore, the Board believes the 
opinion of the military medical personnel that there was no 
aggravation is entitled to considerable weight.  

Social Security Administration medical records have been 
associated with the folder and they do not support the 
veteran's contention that his left knee disability was 
aggravated by his active service.  The medical records 
relating to his Social Security disability refer to 
orthopedic problems other than with the left knee and refer 
to psychiatric difficulties the veteran was having.

This leads to the conclusion that there was no aggravation 
beyond the natural progress of the left knee disorder during 
service.

The Board notes that to the extent that the veteran himself 
contends that his current left knee problems are due to 
service, it is well established that lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159(a) (1).  (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Consequently, 
statements from the veteran and the statements in 2003 from 
his mother and sister concerning the veteran's left knee 
disability are not competent medical evidence.  Moreover, 
there is no medical nexus opinion of record in favor of the 
veteran's claim.  

In reaching its conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

Entitlement to service connection for a chronic left knee 
disability, to include arthritis and chondromalacia, is 
denied.


	                        
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


